PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/838,960
Filing Date: 12 Dec 2017
Appellant(s): Stolboushkin, Eugene



__________________
Victor Kernus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument

A. 35 U.S.C 103(a) Rejection of claims 1, 3-9, 12-15, 17-18 and 20-21

Appellant argues wherein the combination of references Stone, et al. (“Stone”) (U.S Publication 2014/0216732) in view of Banerjee (U.S Publication 2016/0369571) is not obvious as it represents a step backwards in the art.  
The Appellant states that substituting a fixed geometry nozzle such as that discussed in Banerjee would be repugnant to the teachings of Stone.  More specifically, Independent claims 1 and 17 of the present invention describe the use of a fixed geometry nozzle that creates a fluid choke which operates to regulate thermal conformance.  The Appellant states Stone describes wherein proportional integral derivative (PID) controllers are employed to adjust either directly or indirectly nozzles in order to selectively control the inflow of production fluids into the production well.  Since the nozzles are adjustable, as argued by the Appellant, the nozzles therefore cannot be fixed geometry nozzles as instantly claimed by the applicant for Independent claims 1 and 17.
The examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, reference Stone discloses methods of improving production in a steam assisted gravity drainage operation (Abstract; Page 1, [0007], lines 1-6; [0008], lines 1-8) by positioning a tubular system within a borehole, the tubular system including a plurality of inflow control devices (Page 1, [0007], lines 1-6; [0008], lines 1-8), receiving fluids at the inflow control devices (Page 5, [0063], lines 1-5; [0067], lines 1-8), and passing the fluids through a nozzle (Page 5, paragraph [0067] [Wingdings font/0xE0] Stones discloses wherein the inflow control devices are equipped with a nozzle in order to selectively control the inflow of fluids).  
	Stone states “wherein in ONE embodiment, one or more of the ICD nozzles may be adjusted (directly or indirectly) by a PID controller (26A) in order to selectively control the inflow of production fluids into the production well and, in turn, create a more uniform pressure profile around the production well (Page 5, paragraph [0067]).  Stone simply states wherein “in one embodiment,” the ICD nozzles may be adjusted by the PID controllers.  Because Stone refers to this as one embodiment, the nozzles can be adjusted/resized (directly or indirectly) by the PID controllers, however, in other embodiments it is not required.  As a result, the ICD nozzles utilized in reference Stone can be fixed geometry nozzles, as instantly claimed by the applicant.
Furthermore, Stone states wherein the nozzles “may be adjusted,” thus simply stating the fact that there is a possibility the nozzles can be adjusted, but it is not required.  Again, as a result, the ICD nozzles can either be fixed geometry nozzles or not fixed geometry nozzles.  For this particular invention, one of ordinary skill in the art can utilize the ICD nozzles as fixed geometry nozzles.
	The examiner then relies on secondary reference Banerjee to specifically teach wherein the fluids are received at an inlet of the inflow control devices (Abstract; Page 2, paragraph [0025], lines 11-21; [0026]; paragraphs [0029]-[0032]), and wherein the fluids are passed through a fixed geometry converging-diverging nozzle arranged along a fluid flow path, the converging-diverging nozzle creating a fluid choke (Abstract; Page 3, paragraphs [0029]-[0032] [Wingdings font/0xE0] Banerjee teaches this limitation by providing a nozzle 204 that uses a converging and diverging nozzle set to produce a Venturi effect) for the purpose of generating a pressure differential that is used to control the flow of fluids throughout the nozzle (Abstract; Page 1, paragraphs [0007]-[0008]).  Since the nozzle 204 uses a converging and diverging nozzle that produces a venturi effect, the converging and diverging nozzle creates a choked flow, which is a fluid dynamic condition associated with the venturi effect established by reference Banerjee.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Stone to include receiving the fluids at an inlet of the inflow control devices and wherein the fluids are passed through a fixed geometry converging-diverging nozzle arranged along a fluid flow path, wherein the converging-diverging nozzle creates a fluid choke, as taught by Banerjee, because doing so would help generate a pressure differential that is used to control the flow of fluids throughout the nozzle.

	Additionally, in other embodiments of reference Stone, Stone discloses wherein the PID controllers have various other functions such as “receiving and processing temperature data pertaining to one or more sections of a well pair…” (paragraph [0009]).  In another embodiment, the PID controller(s) may generate electrical control signal(s) based on the adjusted control variables in order to vary the steam injection rate, the production rate and/or other hydrocarbon recovery operation parameters” (paragraph [0012]).  In another embodiment, the PID controller(s) may be utilized to adjust the positioning of the injection tubing strings and/or production tubulars within their respective wells” (paragraph [0013]).  Because Stone discloses wherein the PID controllers have many functions throughout the SAGD (steam assisted gravity drainage) process, it is hard to state that the PID controllers are employed simply to adjust the ICD nozzles.

 
B. 35 U.S.C 103(a) Rejection of claim 10

Appellant argues wherein the combination of references Stone, et al. (“Stone”) (U.S Publication 2014/0216732) in view of Banerjee (U.S Publication 2016/0369571), as applied to claim 1, and in further view of Castillo, et al. (“Castillo”) (U.S Patent 9,644,461), is not obvious.
	The examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case and as outlined above, the combination of references Stone in view of Banerjee is obvious and is used to illustrate the fixed geometry converging-diverging nozzle, as instantly claimed by the applicant for Independent claims 1 and 17.  As a result, the applicant’s arguments for claim 10 are moot.


C. 35 U.S.C 103(a) Rejection of claim 11

Appellant argues wherein the combination of references Stone, et al. (“Stone”) (U.S Publication 2014/0216732) in view of Banerjee (U.S Publication 2016/0369571), as applied to claim 1, and in further view of O’Malley, et al. (“O’Malley”) (U.S Patent 8,469,107), is not obvious.
	The examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case and as outlined above, the combination of references Stone in view of Banerjee is obvious and is used to illustrate the fixed geometry converging-diverging nozzle, as instantly claimed by the applicant for Independent claims 1 and 17.  As a result, the applicant’s arguments for claim 11 are moot.






















For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.